

117 HR 130 IH: Kimberly Vaughan Firearm Safe Storage Act
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 130IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Ms. Jackson Lee introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require the safe storage of firearms and ammunition, and to require the investigation of reports of improper storage of firearms or ammunition.1.Short titleThis Act may be cited as the Kimberly Vaughan Firearm Safe Storage Act.2.Prohibition on improper storage of firearms or ammunition(a)In generalSection 922 of title 18, United States Code, is amended by adding at the end the following:(aa)(1)(A)It shall be unlawful for a person to store or keep any firearm or ammunition that has moved in, or that has otherwise affected, interstate or foreign commerce, on the premises of a residence under the control of the person if the person knows, or reasonably should know, that—(i)an individual who has not attained 18 years of age is likely to gain access to the firearm or ammunition without the permission of the parent or guardian of the individual; or(ii)an individual who resides at the residence is ineligible to possess a firearm under Federal, State, or local law.(B)Subparagraph (A) shall not apply to a person with respect to a firearm or ammunition for the firearm if the person keeps the firearms and ammunition—(i)secured, unloaded, and separately, in a safe certified by the Attorney General, and locked with a trigger lock certified by the Attorney General; or(ii)off the premises at a storage facility, or gun range, certified by the Attorney General..(b)PenaltiesSection 924(a) of such title is amended by adding at the end the following:(8)(A)(i)Whoever, in a civil action, is found to have violated section 922(aa) with respect to a firearm and the violation is not found to have resulted in a discharge of the firearm, shall be fined not more than $5,000.(ii)Whoever, in a criminal action, is found to have violated section 922(aa) with respect to a firearm and the violation is found to have resulted in a discharge of the firearm, shall be fined not less than $50,000 and not more than $100,000, imprisoned not more than 20 years, or both.(B)On conviction of a person for violating section 922(aa) with respect to a firearm or ammunition, the court shall order the Attorney General to seize and store the firearm or ammunition, at the expense of the owner of the firearm or ammunition, at a facility that is—(i)certified by the Attorney General for the safe storage of firearms or ammunition; and(ii)not owned, leased, or controlled by the person or the owner of the firearm or ammunition or by any person who is a relative of, or is associated with, the person or the owner..(c)Certification of safes and safe storage facilitiesWithin 1 year after the date of the enactment of this Act, the Attorney General shall provide for the certification of safes and safe storage facilities for firearms and ammunition.(d)Effective dateThe amendments made by this section shall take effect 1 year after the date of the enactment of this Act.(e)Investigation of reports of improper storage of firearms or ammunitionBeginning with the effective date of the amendments made by this section, the Attorney General, through the Bureau of Alcohol, Tobacco, Firearms, and Explosives, shall investigate all reports that a person is improperly storing a firearm or ammunition.